DETAILED ACTION
The present application and its arguments have been reviewed and currently claims 1 and 6-13 are pending while claims 2-5 are cancelled.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/10/2022 has been entered. 

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Interpretation
In regards to claim 1, the preamble is directed to a “fluid coupling” used “for joining first and second fluid pipes each having a ferrule adapter at respective mating ends” and would typically not require the “first and second fluid pipes each having a ferrule adapter”. 
However, the body comprises the limitation of “a non-metallic sealing sleeve positioned adjacent the ferrule adapter of each fluid pipe to seal the coupling,” whereby the “first and second fluid pipes each having a ferrule adapter” is now positively recited and required by the claim. 
Therefore, claim 1 is considered to be directed to the combination of a “fluid coupling” and a “first and second fluid pipes each having a ferrule adapter.” 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 7 - 10, and 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Laude (French Patent No. 2,974,613) in view of Schooley et al (U.S. Patent No. 9,261,211).
In regards to claim 1, Laude further discloses: 
A fluid coupling (see Figs. 1-5; see 4, line 141 of the translated document, where Figs. 1-5 are a first embodiment) for joining first and second fluid pipes (considered as 81, 82 in Fig. 1) each having a ferrule adapter (considered as 83, 84 in Fig. 1) at respective mating ends, the coupling comprising: 
first and second semi-cylindrical elements (considered as 10, 20 in Fig. 1) cooperating to form a cylindrical coupling, the first and second semi-cylindrical elements formed of a non-metallic material (see page 2, lines 76-77, where the cylindrical elements are made of electrically conductive plastic material); 
first and second hinge elements (considered as 31, 32 in Fig. 1) integrally formed on respective said first and second semi-cylindrical elements for establishing a pivoting of the first and second semi-cylindrical elements to open and close the coupling;
a non-metallic sealing sleeve (see page 6, lines 230-231, where the sleeve and cylindrical elements are made of plastic) positioned adjacent the ferrule adapter of each fluid pipe to seal the coupling (see Fig. 4); 
and 
a pair of barbed projections (see element 55 in Fig. 1, where two barbed projections are projecting from element 55) integrally formed on the first semi-cylindrical element (see Fig. 2, where the pair of barbed projections are integrally formed on the first cylindrical element) configured to flex radially inwardly (see Fig. 5, where the barbed projections are configured to flex radially inward) onto a shoulder (considered as 54 in Fig. 1) of the second semi-cylindrical element, and 
a barbed projection (considered as 44 in Fig. 1) integrally formed on the second semi-cylindrical element configured to flex radially inwardly onto a latch integrally formed on the first semi-cylindrical element.
but does not explicitly disclose:
a pin passing through the first and second hinge elements;
a plurality of equally circumferentially spaced electrically conducting bonding mechanisms formed on the coupling and adapted to make electrical contact with the first and second fluid pipes when the coupling is a closed position to conduct electricity from the first fluid pipe to the second fluid pipe;
a barbed projection configured to flex radially outwardly onto a latch on the first semi-cylindrical element.
In regards to the pin, Laude discloses: 
a first hinge device of a first embodiment comprising a projection (see element 30 in Fig. 1), 
a second hinge device of a second embodiment comprises a pin (see element 30 in Fig. 6), 
a third hinge device of the third embodiment comprises latch-type hinge (see element 34 in Fig. 8).
It would have been obvious to one of ordinary skill in the art before the effective filling date to try using the second hinge device on the coupling of the first embodiment of Laude because Laude discloses three different hinge devices between three similar couplings (see between Figs. 1, 6, and 8) which would lead to a finite number of identified and predictable solutions that one of ordinary skill in the art could have pursued with a reasonable expectation of success. 
In regards to the electrically conducting bonding mechanisms, Schooley discloses: 
a similar coupling (considered as 16 in Figs. 17-20) where a plurality of equally circumferentially spaced electrically conducting bonding mechanisms (considered as 22 in Fig. 18; see Fig. 1, element 22 for illustrative purposes, where the bonding mechanism is equally circumferentially spaced) formed on the coupling and adapted to make electrical contact with the first and second fluid pipes (see Col. 13, lines 45-48) when the coupling is a closed position to conduct electricity from the first fluid pipe to the second fluid pipe,
wherein multiple points of contact of the bonding jumper at various locations along the coupling ensure adequate electrical conductivity across the coupling, thereby preventing electrostatic buildup (see Col. 2, Lines 39-57, for all the advantages of providing a bonding jumped to a coupling). 
It would have been obvious to one of ordinary skill in the art before the effective filling date to modify the coupling of Laude with the provision of a bonding jumper of Schooley to further enhance electrical conductivity across the coupling which prevents electrostatic buildup because Schooley discloses that providing a bonding jumped provides multiple points of contact at various locations along the coupling to ensure adequate electrical conductivity across the coupling, thereby preventing electrostatic buildup (see Col. 2, Lines 39-57) AND because Laude discloses it is important to ensure electrical continuity between the two tubes to ensure the dissipation of electrostatic charges and therefore to avoid the creation of a spark by potential difference (see page 1, lines 29-31). 
In regards to the barbed projection, Schooley discloses:
a barbed projection (considered as 182 in Fig. 17) integrally formed on a second semi-cylindrical element (see Fig. 17) configured to flex radially outward onto a latch integrally formed on the first semi-cylindrical element (see Fig. 17, where both cylindrical elements comprise a barbed projection that flexes radially outward).
It would have been obvious to one of ordinary skill in the art before the effective filling date to modify the barbed projection of Laude such that the barbed projection flexes radially outward to allow the barbed projection to be unlocked by pressing downward instead of upward because Schooley discloses that providing a barbed projection to flex radially outwardly onto a latch integrally formed on the first semi-cylindrical element allows the barbed projection to be unlocked by pressing downward (see Col. 13, lines 40-44).

In regards to claim 7, Laude further discloses: 
The coupling of Claim 1, wherein the first and second semi-cylindrical elements are fabricated of a polymer (see page 6, lines 230-232, where the cylindrical elements are made of plastic or PEEK).

	In regards to claim 8, Laude further discloses: 
The coupling of claim 1, wherein the first and second semi-cylindrical elements are fabricated of a plastic (see page 6, lines 230-232, where the cylindrical elements are made of plastic or PEEK).

In regards to claim 9, Laude in view of Schooley discloses: 
The coupling of claim 1, where the coupling sleeve formed of PEEK that can consist of metal particles (see page 6, lines 231-232), 
but does not explicitly disclose the sealing sleeve being fabricated from a glass fiber. 
However, PEEK is known to comprise glass fibers and the addition of glass fibers significantly reduces the expansion rate and increases the flexural modulus of PEEK, 
where this grade of PEEK is ideal for structural applications that require improved strength, stiffness, or stability, especially at temperatures above 300°F (see first and second paragraphs in https://www.emcoplastics.com/peek-glass-filled/).
It would have been obvious to one of ordinary skill in the art before the effective filling date to use PEEK with glass fibers for the sleeve of Laude in view of Schooley instead of PEEK with metal particles to improve strength, stiffness, or stability at temperatures above 300°F because it is known to use PEEK with the addition of glass fibers significantly reduces the expansion rate and increases the flexural modulus of PEEK AND is used to improve strength, stiffness, or stability, especially at temperatures above 300°F (see first and second paragraphs in https://www.emcoplastics.com/peek-glass-filled/).
In addition, it has been held that the selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v.Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945). See MPEP 2144.07.  

In regards to claim 10, Laude further discloses: 
The coupling of claim 1, wherein an outer diameter of the sealing sleeve is less than an inner diameter of the semi-cylindrical elements such that the sealing sleeve can reside in the coupling in an axial and a radial dimension (see Fig. 4 of Laude).

In regards to claim 12, Laude further discloses: 
The coupling of claim 1, wherein the coupling includes no more than one pin (see Figs. 1 and 7 of Laude, where Fig. 1 does not disclose a pin and Fig. 7 discloses a single pin for the hinge element). 

In regards to claim 13, Laude further discloses: 
The coupling of claim 1, wherein the first hinge element is molded together with the first semi-cylindrical element, where, and 
the second hinge element is molded together with the second semi-cylindrical element, 
so as to form first and second integrally formed parts (both parts are integral or “formed as a unit with another part” as seen in https://www.merriam-webster.com/dictionary/integral; see Fig. 2, where both are integral with each other).
It is noted that “molded” is a product-by-process limitation.  In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). It is the patentability of the product that is to be determined and not recited process steps irrespective of whether or not only process steps are set forth.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Laude in view of Schooley as applied to claim 1 above and in further view of Minteer et al. (U.S. Patent No. 9,162,774).
In regards to claim 6, Laude in view of Schooley discloses: 
The coupling of claim 1 wherein the coupling is used on aircrafts, 
but does not explicitly disclose the first and second semi-cylindrical elements are fabricated of composite. 
However, Minteer discloses a similar coupling (see Fig. 5) that is also used on aircraft (see abstract), 
wherein a first and second semi-cylindrical elements are fabricated of a non-metallic material such as a composite material, 
wherein the non-metallic materials can be a material that has an electrical conductivity between 0.1 microSiemens/cm to 1 nanoSiemens/cm (see Col. 16, Lines 22 – 32).
It would have been obvious to one of ordinary skill in the art before the effective filling date to form the first and second semi-cylindrical elements of Laude in view of Schooley with a composite material because Minteer discloses that a first and second semi-cylindrical elements formed of a non-metallic material such as a composite material are known (see Col. 16, Lines 22-32) and such materials provide the benefit of limiting the flow of electric current which is induced by lightening (see Col. 1, Lines 30 – 35).
In addition, it has been held that the selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v.Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945). See MPEP 2144.07. 

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Laude in view of Schooley as applied to claim 1 in further view of MacConnell (U.S. Patent No. 10,605,388).
In regards to claim 11, Laude in view of Schooley discloses: 
The coupling of claim 1, but does not explicitly disclose the bonding mechanism is attached to a respective C-shaped cylindrical element by molding a material used to form the C-shaped cylindrical element over the bonding mechanism. 
However, MacConnell discloses a similar coupling (see Fig. 1) wherein a bonding mechanism (considered as 36 in Fig. 1) is bonded to the C-shaped cylindrical element (see Col. 3, Lines 62 – 64). 
It would have been obvious to one of ordinary skill in the art before the effective filling date to try using either a bonding mechanism that is not molded, such as a wire, as taught by Laude in view of Schooley, or a bonding mechanism of MacConnell that is molded onto the C-shaped cylindrical elements since MacConnell discloses that it known to use either bonded members, conductive wires, ribbons, clips, or the like (see Col. 8, Lines 11 – 14) AND there are a finite number of identified and predictable solutions and one of ordinary skill in the art would have a reasonable expectation of success interchanging one known configuration for another known configuration based on it intended use.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Riley et al. (U.S. Patent No. 5,188,400) discloses the second-best prior art reference similar to Zilch. 
Bourbon et al (U.S. PGPUB No. 2018/0135786) discloses a similar coupling device to Zilch. 
Ben-Horin et al. (U.S. PUGPUB No. 2014/0132000) discloses a latching mechanism where the “pins” would be integral. 
Wern et al. (U.S. Patent No. 8,075,024) discloses a similar coupling device to Zilch.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER TYLER RUFRANO whose telephone number is (571)272-6223. The examiner can normally be reached Mon - Fri 8:30AM to 4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on (571) 270-3654. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.T.R./Examiner, Art Unit 3679                                                                                                                                                                                                        
/Matthew Troutman/Supervisory Patent Examiner, Art Unit 3679